Citation Nr: 0821011	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-38 310	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing basic eligibility for VA benefits.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The claimant/appellant alleges he had Philippine service with 
the United States Armed Forces of the Far East (USAFFE) 
during World War II.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 
decisional letter from the Manila RO that denied the 
appellant's claim seeking VA benefits because he is not a 
veteran.  Because veteran status of the person seeking 
benefits is a threshold requirement for establishing 
entitlement to such benefits, that is the matter before the 
Board.  In June 2008, the Board granted the appellant's 
request to advance his case on the Board's docket due his 
advanced age.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the appellant in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

In a May 2006 letter, the appellant indicated that he would, 
at the end of that month, travel to the RO for a visit.  He 
indicated further that if no one was available to meet with 
him then, he wanted to request a hearing with a local hearing 
officer.  In a July 2006 deferred rating decision, 
confirmation of whether the appellant wanted to pursue a 
personal hearing was requested.  There is no report of 
contact form in the record denoting contact between the RO 
and the appellant concerning this matter.  

In a letter received in March 2008, the appellant stated, 
"If it is very necessary that I appear once more at the 
Local Veterans Affairs Office for another hearing, as I have 
done around September of 2006, we will try to borrow once 
more for our travel expenses."  The appellant's statement 
suggests that a personal hearing did take place in September 
2006; however, there is no record in the file that either an 
informal conference or hearing before a Decision Review 
Officer (DRO) at the RO took place.

Also, in April 2006, the National Personnel Records Center 
(NPRC) certified that there was no record of the appellant 
having served as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  This certification was based 
on the information that the RO provided, specifically: that 
the appellant had guerrilla service (unit of assignment 
unknown), his name, date of birth, place of birth, father's 
name, mother's name, spouse's name, and dates of entry and 
separation from active duty.  In May 2006, the appellant 
submitted an Application for Discharge of Member or Survivor 
of Member of Group Certified to have Performed Active Duty 
with the Armed Forces of the United States (DD Form 2168) in 
which he stated that he served with the USAFFE (specifically, 
the 8th Cavalry Division of the U.S. Marine Corps) and 
provided an identification number from his dog tags, 742809.  
This additional evidence warrants a request for service 
department re-certification of the appellant's service/ 
nonservice.

Accordingly, the case is REMANDED for the following:

1.  The RO should determine whether the 
appellant was afforded an opportunity for 
a personal hearing, as he requested in May 
2006.  If an informal conference was held, 
it should be so noted in the claims file.  
If the appellant had a formal hearing 
before a DRO at the RO, a transcript of 
the hearing must be associated with the 
claims file.  If the appellant was not 
afforded an informal conference or hearing 
before a DRO, the RO must contact him to 
determine whether he still wants a 
personal hearing and advise him of his 
various options.

2.  The RO should then contact the NPRC 
and arrange for a recertification of the 
appellant's alleged service.  The request 
should clearly document consideration of 
all personal information not previously 
considered, including the additional 
information he provided in his DD Form 
2168, as discussed above.  

3.  RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

